Opinion by
Rice, P. J.,
This case grew out of proceedings under the Act of April 17, 1869, P. L. 74, entitled, “An Act to provide a mode of inquiring into fires.” The jury of three, appointed in accordance with the provisions of sec. 2 of the act, having found and reported, as provided in sec. 3, that reasonable cause existed for believing that the defendant was accessory to the willful setting fire to the building in question, the justice holding the inquest issued a warrant, in accordance with the direction of the latter section, for the arrest of the defendant. By virtue of this warrant he was brought before the justice and there gave bail for his appearance at the next court of quarter sessions to answer such charges as should be preferred against him. The proceedings having been duly returned, an indictment was framed by the district attorney, and returned a true bill, charging the defendant substantially in the words of sec. 139 of the Penal Code, Act of March 31, 1860, P. L. 382, with having willfully, unlawfully, and maliciously burned his bam, with intent to defraud and prejudice certain insurance companies by which it was insured. Several months later, the cause having been regularly continued, the defendant moved to quash the indictment, which motion having been overruled by the court, he pleaded not guilty, was finally brought to trial, found guilty of the charge, and sentenced. He thereupon took the appeal that is before us for disposition. It is not alleged that there was any irregularity in the constitution of the grand jury, or in its procedure; nor that the indictment was defective in form or in substance; nor that the evidence adduced *551on the trial was insufficient to warrant the defendant’s conviction; nor that any error, technical or otherwise, was committed on the trial. The sole ground upon which he bases his demand that the conviction be set aside and he be discharged, is, that the proceedings prior to the finding of the indictment were unlawful, and therefore the court should have sustained his motion to quash the indictment.
Amongst other things, it is urged, in support of this contention, that the act of 1869 is wholly unconstitutional because of defectiveness of its title. But it would be taking a very narrow view of the title to hold that it does not give notice that the subject of legislation is the mode of making judicial investigation for the purpose of ascertaining the origin of fires — in other words, that the act provides for an inquest having that end in view. And no one would suppose, from reading the title, that the act would not provide a mode for making known the result of the inquisition, and would not declare its purpose and effect. It was not necessary that the title should specify in detail the mode in which the tribunal making the inquisition should be constituted or the mode of procedure. For these, the reader, whether legislator or other interested person, would naturally look into the body of the act; and it is well settled that, if the title fairly gives notice of the subject of legislation so as reasonably to lead to an inquiry into the body of the bill, it is all that is necessary; it need not be a complete index to the contents. While the title to this act is general, it is not deceptive nor misleading, and, as we view it, it “clearly expresses” the subject of legislation, as those terms have been repeatedly defined in the cases construing the constitutional provision.
The suggestion that the act is special and local, and therefore unconstitutional, because the city of Philadelphia and the county of Allegheny are excluded from its operation, is without jorce, since the constitutional *552provision as to local and special legislation is not retroactive.
The objection to the validity of the proceedings, based on the fact that the justice and the three jurors were policy holders in the mutual insurance companies that had issued policies on the building, and being subject to assessment for the loss were disqualified by interest, is completely and satisfactorily answered in the opinion filed by the learned judge below, and need not be further discussed.
The proceeding was in the nature of a coroner’s inquest, and the act expressly declares that the justice of the peace conducting it shall have all the powers of a coroner for summoning a jury and witnesses and conducting the investigation. At the time the defendant was called upon to testify he was not a party to the proceeding, no accusation had been made against him, and it is to be observed he explicitly stated that he did not object to testifying upon the ground that his testimony might incriminate him, but upon the ground that his counsel was not present. If an attempt was being made to use his testimony against him, a different question would be presented, upon which we need express no opinion. But we fail to see upon what principle it could be held that the fact that he was compelled to testify at the inquest was ground for quashing the indictment.
Complaint is made that the warrant for the arrest of the defendant, to which we have alluded, was not based on an information sworn to and subscribed by the affiant, charging the defendant with crime, and therefore was invalid under the fourth amendment of the federal constitution, as well as under sec. 8, art. 1, of the constitution of this commonwealth. But it is to be observed that the warrant issued pursuant to the finding of the three jurors, which was in writing, subscribed by them, that in making this finding they acted under oath, and that it sets forth all the essentials of *553an information. True, it does not appear that there was a hearing after the defendant’s arrest upon the warrant; but neither does it appear that he demanded- one, nor that he raised any objection against the validity of the warrant, nor that he took any proceeding to be discharged from custody on that ground. Moreover, he had been present at the investigation and heard, or had an opportunity to hear, the evidence and to be heard in his own behalf, if he so desired. We are not prepared to accede to the contention of his counsel, that the arrest was illegal; but even if it be conceded that the warrant was not based on a proper information, we are of opinion that, under the circumstances to which we have alluded, this was not a valid ground for quashing the indictment: Com. v. Brennan, 193 Pa. 567; Com. v. Mallini, 214 Pa. 50; Com. v. Dingman, 26 Pa. Superior Ct. 615. See. also, York City v. Hatterer, 48 Pa. Superior Ct. 216.
The judgment is affirmed, and the record is remitted to the court of quarter sessions of York county, with direction that the judgment be fully carried into effect, and, to that end, it is ordered that the appellant appear in that court and that he be by that court committed to serve and comply with such parts of his sentence as had not been served and complied with at the time this appeal was taken.